OMB APPROVAL OMB Number: 3235-0059 Expires: January 31, 2008 Estimated average burden hours per response14 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant: X Filed by a Party other than the Registrant: Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement X Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Caterpillar Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SEC 1913 (04-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Chairman and Chief Executive Officer Caterpillar Inc. Peoria, Illinois May 27, Dear Team Caterpillar Member: In 2009, we successfully made the tough decisions to control costs, reduce inventory and strengthen Caterpillar’s liquidity position.Now, capital markets are improving, demand for our products is rising and we are poised to strengthen our global leadership position. As a participant in Caterpillar’s equity incentive program and an investor in Caterpillar stock, you have an opportunity to take an active role in our company’s future by voting on the proposals in our 2010 proxy statement.If you have not already done so, please vote your shares as soon as possible.As you consider your vote, I’d like to explain the Company’s position on two proposals. Company Proposal 3 – Amend 2006 Long-Term Incentive Plan (Incentive Plan) I ask that you vote
